DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, 7-13, 15 and 17-19 are pending, claims 4, 6, 14 and 16 having been cancelled and claims 11-13, 15 and 17-19 having been withdrawn.  Applicant's response filed January 22, 2022 is acknowledged.
Claims 1-3, 5 and 7-10 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0218146 to Hennings et al. in view of U.S. Patent App. Pub. No. 2008/0262577 to Altshuler et al., U.S. Patent App. Pub. No. 2012/0116371 to Boutoussov et al. and 6,115,397 to Heritier et al.
As to claims 1 and 5, Hennings discloses a method of operating a pulsed laser system, the method comprising the steps of: pumping a laser resonator with a laser rod of the pulsed laser system by means of a pump source in order to generate operating laser pulses at an operating energy level wherein the operating energy level is suitable to treat a target area (see Hennings Fig. 7; paragraphs [0027]-[0030] disclosing a pump source to generate operating laser pulses at an operating energy level to treat a target area); and controlling the pump source with a control unit at an operating voltage and/or operating current such that a pump energy is provided to the laser resonator at a high level for generating the operating laser pulses at the operating energy level (see Hennings paragraphs [0026]-[0028] disclosing controlling the power supply electronics, including current, to adjust the levels for generating the operating laser pulses.  Hennings discloses that the operating levels can be from about 20 to about 2000 mJ (see, e.g., Hennings paragraph [0034] and claim 1).  Hennings further discloses that the laser can be operated using cleaning pulses wherein the cleaning levels are about 1-500 mJ and the time period can be 1 microsecond to over 5000 microseconds to remove contaminations from the tip (see Hennings paragraph [0028], claim 2).  Hennings discloses overlapping operating energy levels and overlapping cleaning energy levels (see MPEP 2144.05(I) where a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art).  Furthermore, Hennings discloses the power levels are a known results effective variable and it would have been obvious to one of ordinary skill in the art to optimize the cleaning power levels (see Hennings paragraph [0026] and MPEP 2144.05(II)).  Selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
Hennings does not explicitly disclose coupling the operating laser pulses with a focusing element into an optical fiber wherein the laser beam of the operating laser pulses is coupled into a proximal end face of the optical fiber.  Use of focusing elements to couple an operating laser pulse into an optical fiber is well known in the art and does not provide patentable significance (see, e.g., Altshuler Fig. 7, ref.#727 and ref.#713; paragraph [0011], [0072] disclosing focusing systems to focus the radiation into a beam spot for treatment).
Regarding the recitation “wherein the cleaning laser pulses are generated as a sequence of laser pulse groups wherein each one of the laser pulse groups comprises a plurality of the cleaning laser pulses having a constant energy level and a constant duration of at least 600 us within the laser pulse group, and wherein the one or more cleaning energy levels are increased from one laser pulse group to a following pulse group” (as well as for claim 5), Boutoussov discloses a method for operating a pulsed laser system wherein the cleaning laser pulses are generated as a sequence of laser pulse groups wherein each one of the laser pulse groups comprises a plurality of the cleaning laser pulses having a constant power level and a constant duration within the laser pulse group, and wherein the one or more cleaning power levels are increased from one laser pulse group to a following pulse group up to the operating levels (see Boutoussov Fig. 7 and paragraph [0026] disclosing a ramp up period where the power levels are increased from one laser pulse group to the following pulse group; Fig. 5 and paragraph [0027] disclosing that the pulse can comprise a sequence of subpulses and is read as disclosing that each one of the laser pulse groups comprises a plurality of cleaning laser pulses having a constant power level and a constant duration where Fig. 5 appears to disclose a constant duration of each subpulse and to the extent that it does not, said modification is merely optimization known to one of ordinary skill in the art where Boutoussov appears to disclose that the power levels are increased by a linear factor and/or an exponential factor).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hennings to have such a laser generating profile as disclosed by Boutoussov in order to avoid a sudden burst or heat, generating shockwaves, damaging equipment (see Boutoussov paragraphs [0007], [0036]).  Regarding the recitation that the constant duration is “at least 600 us within the laser pulse group,” as discussed above, Hennings discloses a duration of 1 microsecond to over 5000 microseconds to remove contaminations from the tip (see Hennings paragraph [0028], claim 2) and Hennings discloses overlapping operating energy levels and overlapping cleaning energy levels (see MPEP 2144.05(I) where a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art).
 While the combination of Hennings, Altshuler and Boutoussov discloses increasing the gradually increasing the power level from one pulse group to a following pulse group, Heritier discloses that one of ordinary skill in the art at the time of filing would understand that either the energy levels or the power levels could be increased from one pulse group to the following pulse group and the results would have be predictable (see Heritier col. 4, lines 8-26; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).
As to claim 2, the combination of Hennings, Altshuler, Boutoussov and Heritier discloses that the cleaning and operating energy levels can be selected between 1-500 mJ and 20 to about 2000 mJ, respectively (see, e.g., Hennings paragraphs [0028], [0034] and claim 1).  As discussed in the above rejection to claim 1, the combination of Hennings, Altshuler, Boutoussov and Heritier discloses operating between the operating energy level. Since the selection of the maximum cleaning energy level is not specified and that Hennings/Altshuler/Boutoussov/Heritier discloses a range overlapping the maximum cleaning energy range specified by the claim, the claim limitations are met (note that claim 2 contains optional features “if the operating energy level is less than…).
As to claim 3, the combination of Hennings, Altshuler, Boutoussov and Heritier disclose cleaning energy levels that can be either below and above the operating energy levels (see Hennings paragraphs [0028], [0034]; see also Boutoussov Fig. 7 and paragraph [0026]).  As discussed above in the rejection to claim 1, Hennings discloses the power levels are a known results effective variable and it would have been obvious to one of ordinary skill in the art to optimize the cleaning power levels (see Hennings paragraph [0026] and MPEP 2144.05(II)).  Furthermore, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) where mere duplication of steps without change in function is obvious), and it would have been obvious to one of ordinary skill in the art at the time of filing to include a cleaning step before and after use and the results would have been predictable (ensuring clean fiber).  It is noted that claim 3 contains optional features “if the operating energy level is less than…).
As to claim 7, the optical fiber disclosed by Hennings/Altshuler/Boutoussov/Heritier can be considered a reusable optical fiber.
As to claim 10, the combination of Hennings, Altshuler, Boutoussov and Heritier discloses a control unit to control the pump source to generate the pulses at the respective energies (see Hennings paragraph [0036], [0134]; Altshuler paragraphs [0042] and [0068]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0218146 to Hennings et al. in view of U.S. Patent App. Pub. No. 2008/0262577 to Altshuler et al., U.S. Patent App. Pub. No. 2012/0116371 to Boutoussov et al. and 6,115,397 to Heritier et al. as applied to claim 7 above, and further in view of U.S. Patent No. 7,115,091 to Root et al.
Hennings, Altshuler, Boutoussov and Heritier are relied upon as discussed above with respect to the rejection of claim 7.
As to claim 8, the combination of Hennings, Altshuler, Boutoussov and Heritier does not explicitly disclose a data storage device associated with the reusable optical fiber is readout in order to detect a prior usage of the reusable optical fiber, and wherein the step of cleaning the optical fiber is only carried out if the prior usage of the reusable optical fiber is detected.  Hennings discloses a similar laser operating method wherein it is known in the art that optical fiber tips need to be cleaned after use and to operate the laser at said cleaning energy levels (see Hennings paragraphs [0026]-[0028], [0166] and Fig. 13).  It is known in the art to use data storage devices to determine whether an optical component, such as an optical fiber, has been used and needs to be cleaned prior to next usage (see Root col. 13, line 5-col. 14, line 7; col. 20, line 20-67).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a data storage device to determine whether the optical fiber has been used and if so, cleaning the optical fiber as disclosed by Hennings/Altshuler/Boutoussov/Heritier and Root in order to automate the cleaning step and to be efficient and accurate in maintaining the equipment (see Root col. 9, lines 7-60).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0218146 to Hennings et al. in view of U.S. Patent App. Pub. No. 2008/0262577 to Altshuler et al., U.S. Patent App. Pub. No. 2012/0116371 to Boutoussov et al. and 6,115,397 to Heritier et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,982,789 to Marshall et al. or U.S. Patent No. 5,422,899 to Freiberg et al.
Hennings, Altshuler, Boutoussov and Heritier are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 9, while Hennings/Altshuler/Boutoussov/Heritier does not explicitly disclose heating up the laser rod by pre-pumping pulses wherein the pump source is operated below the laser threshold, said heating of a laser rod prior to use is routine in the art of lasers and does not provide patentable significance (see, e.g., Marshall Fig. 5; col. 10, lines 10-50 and col. 11, lines 29-35 or Freiberg col. 6, lines 53-67).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Boutoussov is now relied upon for the newly added claim recitations and Altshuler is relied upon for the focusing element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714